Order entered July 12, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00482-CR

                 KRISTIAN MICHAEL WRIGHT, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 354th District Court
                             Hunt County, Texas
                       Trial Court Cause No. 33838CR

                                     ORDER

      Appellant filed her timely notice of appeal on May 20, 2022. Before the

Court is court reporter Shannon Sudderth’s July 11, 2022 request for additional

time to file the record. The motion states that Ms. Sudderth is not working on the

record because no payment arrangements have been made.

      It is not clear from the clerk’s record whether appellant has been declared

indigent for purposes of the appellate record. Although appellate counsel stated in

his June 23, 2022 motion to substitute that he was retained by appellant’s family, a
criminal appellant may be represented by retained counsel yet be indigent for

purposes of appeal, particularly when someone other than the appellant is paying

for counsel.

      Therefore, we ORDER the trial court to hold a hearing to determine whether

appellant is indigent for purposes of this appeal and to file, within FIFTEEN

DAYS OF THE DATE OF THIS ORDER, findings regarding appellant’s status

(i.e., whether appellant is indigent or not indigent for purposes of this appeal). The

Court will defer ruling on Ms. Sudderth’s request until the findings are filed.

      We DIRECT the Clerk to send copies of this order to the Honorable Keli

Aiken, Presiding Judge, 354th Judicial District Court; to court reporter Shannon

Sudderth; and to counsel for all parties.

      We ABATE this appeal for the trial court to hold a hearing and make

appropriate findings. The appeal will be reinstated when the findings are filed or

when the Court determines it appropriate to do so.




                                              /s/    LANA MYERS
                                                     JUSTICE